Citation Nr: 0804801	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  Disability from the veteran's PTSD more nearly 
approximates occupational and social impairment with reduced 
reliability and productivity than it does deficiencies in 
most areas.

2.  The veteran's service-connected disability does not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, Vet. App. No. 05-2424 (November 19, 2007) 
(citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  



Analysis

The veteran contends that the symptomatology associated with 
his PTSD warrants a rating higher than 50 percent.

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 50 
percent evaluation currently assigned.

In an October 2004 rating decision, the RO granted the 
veteran service connection for PTSD.  An evaluation of 50 
percent was assigned, effective July 7, 2004.  

At that time, the veteran displayed the following symptoms 
related to his PTSD: recurrent intrusive thoughts; recurrent 
dreams and nightmares; flashbacks; avoidance behavior; 
difficulty expressing loving feelings; chronic insomnia; 
chronic irritability with outbursts of anger; difficulty 
concentrating; depression and melancholy; guilt feelings; 
lack of interest in doing things; anxiety; vigilance; social 
isolation (being a loner); and he had attempted suicide in 
1990.  On mental status examination in September 2004, his 
mood was moderately low and his affect was sad and anxious.  
He also reported occasional suicidal thoughts and a 
chronically low energy level.  He was diagnosed in September 
2004 with PTSD with depressive features; moderately severe 
and assigned a GAF score of 46.  He was also given a GAF 
score of 44 in October 2004.

In February 2005, the veteran filed a claim for an increased 
rating for his PTSD.  

In response to his claim, the veteran was afforded a VA 
examination in March 2005.  At that time, he reported being 
married for 50 years and having two grown sons.  He also 
reported that besides seeing his sons and his brother and 
going to A/A meetings, he had no socialization.  On mental 
status examination, he was neatly and cleanly dressed; open, 
direct, cooperative and sincere, and able to smile on 
occasion.  He described himself as anxious and melancholy.  
He denied any suicidal or homicidal ideation and also denied 
auditory or visual hallucinations.  He was oriented times 
three and was not psychotic.  He was diagnosed with PTSD with 
depressive features and assigned a GAF score of 46.

During his most recent VA outpatient treatment in January 
2006, the veteran's mood was noted as being okay; he reported 
that he was not depressed, that he had no suicidal ideation, 
and that he obtained pleasure from his grandchildren.  He 
also reported that he was getting 6-7 hours of sleep per 
night.

The most current medical evidence of record shows that 
although the veteran has difficulty establishing and 
maintaining effective relationships outside of his immediate 
family, the veteran does not display the majority of the 
symptoms required for a rating higher than 50 percent.  More 
specifically, there is no evidence of such symptoms as 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  Furthermore, although the record reflects that the 
veteran attempted suicide in 1990 prior to being granted 
service connection for PTSD and that he reported occasional 
suicidal thoughts on VA examination in September 2004, there 
is no evidence in the record of suicidal ideations or 
attempts since his request for an increased rating in 
February 2005.  The Board also notes that the veteran's 
reports of anger control were made prior to his request for 
an increased rating and even during that time, there is no 
evidence of impaired impulse control, such as unprovoked 
irritability with periods of violence.  Accordingly, a higher 
rating of 70 percent is not warranted.

For the reasons discussed above, the Board has concluded that 
the social and occupational impairment from the veteran's 
PTSD more nearly approximates the social impairment with 
reduced reliability and productivity contemplated by a 50 
percent rating than the greater impairment required for a 
higher rating.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.


TDIU

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2007).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability.  " Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2007); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The veteran is currently service-connected for post- 
traumatic stress disorder (PTSD) and assigned a 50 percent 
evaluation.  Furthermore, the Board has decided in this 
decision that a rating higher than 50 percent is not 
warranted for the veteran's PTSD.  Because the veteran's only 
service-connected disability is not rated at 60 percent or 
more, he fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service- connected disabilities.  See 
38 C.F.R. § 4.16(a) (2007).

Although the veteran does not meet the schedular criteria for 
consideration of a TDIU rating, the Board must also consider 
whether extra-schedular consideration is warranted.  As set 
out above, such consideration is warranted when a veteran 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), and when two 
additional criteria are met.  First, it must be shown that 
the claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities; see 38 C.F.R. § 4.16 (b) (2007).  Second, the 
case must present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, that 
would render impractical the application of the regular 
schedular standards; see 38 C.F.R. § 3.321 (2007).  In this 
case, as will now be addressed, neither criterion is met.  
Therefore, referral of this case to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration is not in order.

The Board finds that there is no evidence in the record to 
support the veteran's contention that he is not able to 
maintain gainful employment due to his PTSD.  During his 
March 2005 VA examination, the veteran reported that he 
retired in 1988 and had not worked since then.  He also 
indicated in his May 2005 notice of disagreement that he was 
unemployable due to the fact that he was 79 years old.  
However, there is no evidence that the veteran was terminated 
from his employment in 1988 due to symptoms associated with 
his PTSD and no evidence that he has been refused employment 
due to such symptoms.  The evidence of record also indicates 
that the veteran has not applied for disability benefits from 
the Social Security Administration due to unemployability 
based on his PTSD disability.

The Board notes that the March 2005 VA examiner indicated in 
his report that the veteran had social and industrial 
impairment, including problems with arthritis, the need for 
continuing in Alcoholics Anonymous due to substance abuse, 
and interferences from his PTSD symptoms.  The examiner, 
however, noted that the veteran had retired in 1988 and had 
neither worked part-time nor performed volunteer activities 
since then; the examiner did not indicate that the veteran 
was unable to maintain any type of gainful employment due to 
his PTSD.  

The Board adds that there is no question that the veteran's 
service-connected disability would be expected to preclude 
certain types of employment, and to limit his ability to 
function and adapt.  This is, however, recognized in the 50 
percent rating assigned.  See Moyer v. Derwinski, 2 Vet, App. 
289, 293 (1992); see also Van Hoose, supra.

In summary, the evidence does not establish or suggest that 
the veteran's service-connected disability is sufficient by 
itself to preclude him from obtaining or engaging in 
substantially gainful employment.  Accordingly, referral of 
the veteran's TDIU claim for extra-schedular consideration is 
not warranted, and the claim must be denied.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in March 2005, prior to the initial 
adjudication of the claims, the veteran was provided with the 
notice required by section 5103(a), to include notice that he 
submit any pertinent evidence in his possession.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).  The veteran was given the specific 
notice required by Dingess v. Nicholson in April 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the veteran was initially notified in March 
2005 that he should provide evidence that his PTSD had 
worsened, including medical evidence or statements from 
individuals or himself.  Although it was not until he 
received the April 200r rating decision that he was 
specifically informed of the rating criteria, he was given 
the rating criteria in the decision that is the subject of 
this appeal, as well as in the statement of the case.  
Because he had filed a concurrent claim for TDIU, he provided 
information about how his PTSD affected his employment, and, 
in connection with his notice of disagreement, he submitted a 
statement from his wife, which, in part, discusses how his 
PTSD affects his daily life.  The Board concludes that the 
veteran was not prejudiced by the lack of the specific notice 
required by the recent Vazquez decision in this instance.

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has been given 
VA examinations in connection with his claims, and neither 
the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 50 percent for PTSD is denied.

A total disability rating for compensation purposes based 
upon individual unemployability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


